Citation Nr: 9925749	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-45 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a service-
connected eye disability classified as "post-operative 
congenital alternating strabismus (also called exotropia)," 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  This appeal arises from a May 1996 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO).  In 
this decision, the RO denied an increased evaluation in the 
veteran's service-connected eye disability that was evaluated 
as 30 percent disabling.  He appealed this determination.  
The case was remanded by the Board of Veterans' Appeals 
(Board) in November 1997 in order to develop the medical 
evidence.  It has now returned for further appellate 
consideration.

In the November 1997 Board remand, it was noted that the 
veteran had asserted that he could no longer work due to his 
service-connected disabilities.  The RO was requested to take 
all appropriate action regarding what appeared to be the 
veteran's informal claim for a total rating based on 
individual unemployability.  A review of the claims file 
fails to indicate that the RO took any action regarding this 
issue.  Therefore, the Board must again refer this issue to 
the RO for all appropriate action.


REMAND

In the Board's remand of November 1997, it was requested that 
the veteran be afforded a VA ophthalmology examination.  This 
examination was to include findings regarding any diplopia as 
noted on a Goldmann Perimeter Chart as required by 38 C.F.R. 
§ 4.77 (1998).  The RO attempted to have such an examination 
conducted in January 1998.  However, this examination failed 
to supply findings of diplopia based on the Goldmann 
Perimeter Chart.  However, diplopia was diagnosed secondary 
to the veteran's service-connected eye disorder.

The RO sent the examination report back to the examiner in 
April 1998 in order to comply with the Board's remand 
instructions.  Attached to this request was a copy of 
regulations found at 38 C.F.R. Part 4, Diagnostic Code 6090.  
The examining physician responded as follows:

I do not understand what you are asking 
for when you want the degree of 
diplopia...You also requested a Goldman 
Field Exam-The field that came back only 
shows visual field parameters.  Please 
send me the information on use and 
technique for using a Goldman Perimeter 
for the measuring of diplopia.  I have 
been asking for this for several years.  
When you can explain to me what you want 
then maybe I can provide you with the 
information you need.

Nothing further was supplied to or requested from this 
examiner.  According to the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) a 
Board remand confers on the claimant, as a matter of law, a 
right to compliance with the remand's instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Under the circumstances 
noted above, the undersigned finds that the November 1997 
remand instructions have not been complied with and, 
therefore, the case is remanded for another VA eye 
examination to include a Goldmann Perimeter Chart for 
diplopia.

It is also noted that in the January 1998 VA eye examination 
report that the veteran had received private medical 
treatment for his eyes a few days prior to the VA 
examination.  These records should be obtained on remand.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request him to provide 
the names and addresses of all healthcare 
providers who have treated his eye 
disability from February 1996 to the 
present time.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
Signed release forms should specifically 
be requested for the following healthcare 
professionals/facilities:

a.  "Mt. Olive."

b.  Mark Packer, M.D.
	Eastern Carolina Eye Center
	2573 Stantonsburg Road
	Greenville, North Carolina 
27834

c.  Robert C. Mills, O.D.
	Doctors Vision Center
	800 Park Street
	Williamston, North Carolina 
27892

Treatment records from any identified VA 
facility should also be obtained.  When 
the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Once obtained, all records 
must be associated with the claims 
folder.

2.  Following the above development, the 
veteran should be afforded a 
comprehensive VA ophthalmology 
examination in order to determine the 
degree of visual acuity loss, visual 
field loss, and diplopia associated with 
the service-connected eye disorder.  This 
ophthalmologist must be familiar with the 
use of a Goldmann Perimeter Chart as 
found at 38 C.F.R. § 4.77 (1998).  All 
indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
report(s) should be typewritten or 
otherwise legible.  In particular, 
measurement of central visual acuity 
should reflect best obtainable corrected 
distant vision.  Visual field loss should 
be reported in accordance with 38 C.F.R. 
§§ 4.76, 4.76a (1998).  The presence or 
absence of diplopia in the various areas 
of gaze, both centrally and in the four 
major quadrants, as identified in the 
Goldmann Perimeter Chart, Figure 2, of 
38 C.F.R. § 4.77, should be determined 
and plotted on such a chart.  Any 
impairment of muscle function found is to 
be supported by a description of the 
underlying pathology.  38 C.F.R. § 4.77 
(1998).  In this regard, the examiner 
must be provided with a legible copy of 
regulations at 38 C.F.R. § 4.77 including 
Figure 2.  The claims folder, to include 
a copy of this remand, must be provided 
to the examiner in connection with the 
examination.  (Note to examiner: Please 
refer to Goldmann Perimeter Charts 
attached to VA eye examination of March 
26, 1993.  These charts identified areas 
of diplopia in the right eye in right 
central quadrant and in the left eye in 
left central quadrant.  It is these types 
of findings/graphing that are required in 
order to properly rate the veteran's 
service-connected eye disorder.)

3.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is adequate to 
achieve the purposes of this remand, as 
shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
this is necessary, the physician should 
be given an opportunity to amend the 
report without reexamining the veteran 
but should be permitted to schedule a 
reexamination if necessary.  If the 
examining physician informs the RO that 
he or she is unfamiliar with the 
requested testing or unable to perform 
it, then another ophthalmologist should 
be sought for a complete examination.  

In the event that the proposed changes to 
the VA Schedule for Rating Disabilities 
pertaining to the eye become final prior 
to return of this case to the Board, the 
RO should take appropriate action, to 
include rating the veteran's service-
connected eye disability under the more 
favorable rating criteria.

All other actions necessary for proper 
follow-up of the evidentiary development 
sought by the Board should be taken.

4.  The RO should then review the issue 
on appeal.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be provided.  
The veteran and his representative should 
be given a reasonable period of time for 
reply.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


